Citation Nr: 1541575	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability for the period beginning on April 1, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  That rating decision, in pertinent part, continued a 40 percent rating for the Veteran's service connected left shoulder disability.

In an October 2014 rating decision the RO awarded the Veteran a temporary total rating for convalescence based on surgery on his shoulder for the period from September 5, 2013 to April 1, 2014, and assigned a 20 percent evaluation thereafter.  

In a March 2015 decision, the Board denied entitlement to an evaluation in excess of 40 percent disabling for a left shoulder disability for the period from April 15, 2009 to September 5, 2013.  The issue of entitlement to an evaluation in excess of 20 percent for a left shoulder disability for the period beginning on April 1, 2014, was remanded for further development.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  In the instant case, however, the Veteran has been in receipt of a TDIU for the period on appeal.  Accordingly, no action pursuant to Rice is necessary.


FINDINGS OF FACT

1.  Since April 1, 2014, the Veteran's service connected left shoulder disability is not manifested by a limitation of shoulder motion to a point midway between the side and shoulder level.

2.  The Veteran's left shoulder surgical scar is painful on examination, but is not deep, does not measure at least 144 square inches in area, and does not result in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left shoulder disability since April 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5202 (2015).

2.  The criteria for a separate 10 percent rating for the Veteran's left shoulder surgical scar, but no greater, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   

The RO provided notice by a standard letter in August 2009.  

As to VA's notify and assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained.  Social Security Administration records have been obtained.

A VA examination was conducted in April 2015.  The record does not reflect that this examination is inadequate for rating purposes, as the examination report reflects that the examiner performed a thorough clinical evaluation and rendered findings applicable to the relevant rating criteria.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Evaluation of Left Shoulder Since April 1, 2014

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for left shoulder tendonitis and degenerative joint disease was initially granted in a May 2000 rating decision.  A 20 percent rating was assigned from February 1999.  An October 2009 rating decision increased the evaluation to 40 percent, from April 2009.  

The Veteran underwent surgical reconstruction of his left shoulder in September 2013.  As noted above, the Board's March 2015 decision denied a rating in excess of 40 percent for the period from April 15, 2009 to September 5, 2013.  The current decision is limited to the rating since April 1, 2014.

The Veteran is shown to be ambidextrous (See the May 2013 VA examination).  The injured hand, or the most severely injured hand, or in this case, shoulder, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5201 a 20 percent rating (the minimum rating available for the dominant arm pursuant to this Diagnostic Code) is assigned when the range of arm motion is limited to shoulder level.  A 30 percent rating for the dominant arm contemplates shoulder motion limited midway between the side and shoulder level.  A 40 percent rating requires that shoulder motion for the dominant arm be limited to 25 degrees from the side.

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a , Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id. 

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

On VA examination conducted in April 2015, the Veteran reported left shoulder pain, stiffness, and catching.  He reported problems with lifting, carrying, and reaching.  On examination, left shoulder flexion was to 170 degrees, with pain beginning at 140 degrees.  Abduction was to 170 degrees, with pain beginning at 140 degrees.  External rotation was to 90 degrees, with pain beginning at 60 degrees.  Internal rotation was to 60 degrees with pain beginning at 40 degrees.  There were no additional changes in ranges of motion or functional loss with repetition.  Left shoulder strength was 5/5 in forward flexion and abduction.  There was no ankylosis of the left shoulder.  There was tenderness to palpation of the AC joint, but no impairment of the scapula or clavicle.  There was evidence of rotator cuff condition:  the Hawkins impingement test, empty can test, and external rotation/intraspinous strength test were all positive.  There was no showing of loss of head, nonunion, or fibrous union of the humerus.  There was no malunion of the humerus.  The examiner noted a nine centimeter by one centimeter, superficial, linear scar that was not unstable and did not affect joint motion; the examiner noted some tenderness to the scar.

Analysis

Upon careful consideration of the evidence pertaining to the Veteran's left shoulder disability, the Board finds that no more than a 20 percent disability evaluation is warranted.  This is because functional flexion or abduction of the Veteran's left arm has not been less than 90 degrees at any time during the appeal period.  The examination showed that the Veteran was able to raise the left arm above shoulder level.  The Board acknowledges that the Veteran has significant complaints and symptoms that include pain, stiffness, and catching that significantly affect his left shoulder function.  However, in order to warrant a higher evaluation, there must be functional limitation of the arm to midway between the side and shoulder level which is not demonstrated in this case.  As that level of disability is not shown, the symptoms demonstrated are consistent with no more than a 20 percent disability evaluation under Diagnostic Code 5201.  The Veteran is competent to report that his disability is worse.  However, the more probative clinical evidence preponderates against finding that his symptoms limit functional use to shoulder level or below.

Diagnostic Code 5200 provides for higher ratings based on ankylosis of the scapulohumeral articulation; as no such ankylosis is demonstrated, that Diagnostic Code is not for application.

Diagnostic Code 5202 provides for evaluation of a shoulder and arm disability for other impairment of the humerus, including the following ratings for a major upper extremity shoulder condition: 50 percent rating for fibrous union of the humerus; 60 percent rating for nonunion of the humerus (false flail joint); and 80 percent rating for loss of head of the humerus (flail shoulder).  There is no evidence of any of these conditions and application of Diagnostic Code 5202 is not warranted.

As to whether the record provides a basis for awarding an increased rating based on functional loss, the examination of record did not describe functional loss beyond that contemplated by the 20 percent assigned based on limitation of motion due to pain as discussed above.

Thus, the medical evidence of record does not provide a basis for awarding a rating higher than 20 percent for the rating period commencing on April 1, 2014, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  

In sum, the preponderance of the evidence is against a rating in excess of 20 percent for service-connected left shoulder disability since April 1, 2014; there is no doubt to be resolved; and increased schedular evaluation is not warranted.


Scar

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  To that end, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in November 2009, the new criteria apply. Id.  

Diagnostic Code 7801 contemplates a 10 percent rating for scars not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Diagnostic Code 7802 contemplates a 10 percent rating for scars not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  Diagnostic Code 7804 contemplates a 10 percent rating for scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 rates other types and effects of scars evaluated under not considered in a rating provided under the prior Diagnostic Codes.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The evidence does not establish that the Veteran's scar is deep, measures at least 144 square inches, or results in any other disabling manifestation not contemplated by the remaining Diagnostic Codes pertaining to scars.  As such, Diagnostic Codes 7801, 7802, and 7805 do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805.  However, at the April 2015 VA examination, the VA examiner noted that the Veteran's residual surgical scar was tender on palpation.  Accordingly, a 10 percent separate rating is warranted under Diagnostic Code 7804 for the Veteran's left shoulder surgical scar. 

With regard to whether referral for an extraschedular evaluation is warranted, the evidence shows that the Veteran's service-connected left shoulder disability results in pain and limitation of motion, as well as a tender scar; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms as the rating is based on motion limited by pain, and the Veteran has not reported symptoms not contemplated by the rating criteria, other than the separately rated scar.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left shoulder disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  



ORDER

An evaluation in excess of 20 percent for a left shoulder disability for the period beginning on April 1, 2014 is denied.

A 10 percent rating, but no greater, for the Veteran's left shoulder surgical scar is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


